Citation Nr: 0730738	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus due 
to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active military service from December 1967 to 
December 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As support for this claim, the veteran testified at a hearing 
at the RO in May 2007 before the undersigned Veterans Law 
Judge of the Board (travel Board hearing).  During the 
hearing, the veteran submitted additional evidence and waived 
his right to have it initially considered by the RO.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (2007).

In a statement in support of claim (VA Form 21-4138), also 
received in May 2007, the veteran filed additional claims for 
service connection for bilateral hearing loss and tinnitus 
due to acoustic trauma.  These additional claims, however, 
have not been considered by the RO, much less denied and 
timely appealed to the Board.  So they are referred to the RO 
for appropriate development and consideration since the Board 
does not currently have jurisdiction to consider them.  
See 38 C.F.R. § 20.200 (2007); Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The medical evidence of record does not show the veteran 
has diabetes mellitus as a result of his military service - 
including, specifically, exposure to Agent Orange.
CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a), and (e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006) and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not 


prejudicial to the claimant.  Id.; see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. 
App. 537 (2006); and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect).  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
concerning any element of a claim, is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to show the error was harmless.  Id.; see, too, 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and 
Overton v. Nicholson, 20 Vet. App. 427, 436 (2006).

In this particular case at hand, an October 2004 RO letter - 
sent prior to initially adjudicating the claim, provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate his claim for service connection, 
as well as what information and evidence he needed to submit, 
what information and evidence would be obtained by VA, and 
the need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  Obviously, since 
that letter was sent prior to the Court's decision in 
Dingess/Hartman, the letter did not inform the veteran how 
downstream disability ratings and effective dates are 
assigned and the type of evidence impacting those 
determinations.  But that omission, ultimately, 
is inconsequential - and therefore at most harmless error - 
because the Board is denying the underlying claim for service 
connection, so the downstream disability rating and effective 
date elements of this claim are moot.  Further, the Board 
notes that neither the veteran nor his representative has 
claimed or otherwise cited any prejudice as a result of that 
omission.  See Sanders, Simmons, and Overton.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, records from the private doctor he 
cited, and the transcript of his hearing.
In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to him.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Governing Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
conditions, per se, including diabetes mellitus, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10 percent within one year 
after service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical 


evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A veteran who, during active military, naval, or air service, 
served in Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii) and 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub L. No. 107-103, 115 Stat. 976 (2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the diseases that shall be 
service connected include type II diabetes mellitus if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
this disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57, 586-
57, 589 (1996); Notice, 64 Fed. Reg. 59, 232- 243 (Nov. 2, 
1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

Analysis

Treatment records from the veteran's private care provider 
note that he was diagnosed with diabetes mellitus in October 
2003.  His service medical records are unremarkable for 
indications of any complaints, objective clinical findings, 
or treatment for even the prodromal manifestations of this 
condition.  This includes when he was examined in December 
1971 for separation from the military, when his endocrine 
system was assessed as normal, and his albumin and sugar were 
negative.  Neither is there any evidence of complaints (e.g., 
relevant symptoms) or treatment for diabetes mellitus within 
one year of his discharge from service.  Indeed, he does not 
dispute these facts, as that is not the basis of his claim.

In his substantive appeal (on VA Form 9) and hearing 
testimony, the veteran also readily concedes he was never 
physically present in Vietnam.  He alleges instead that he 
was exposed to Agent Orange elsewhere, while stationed in 
Thailand from August 1969 to January 1970, while working on 
equipment used to spray this toxin.  Consequently, his claim 
is predicated on the Combee theory of establishing 
direct causation - as opposed to on the special presumptive 
provisions mentioned.  

The veteran's service personnel records note that his Air 
Force Specialty Code was Aerospace Ground Equipment 
repairman, which required him to work on and around aircraft.  
He asserted in his VA Form 9 that he was exposed to 
Agent Orange during the maintenance he performed on C-123 
aircraft that were used to spray this toxin and flew through 
the spray pattern.  At his hearing, however, he asserted that 
Agent Orange was actually stored at Korat Royal Thai 
Air Force Base (RTAFB) and used there to defoliate areas 
around the flight line.  He stated that he saw drums he 
believe contained Agent Orange, and that he actually helped 
unload them from the aircraft - though his recall was vague 
on the specific details.  Transcript, pp. 5-7.  He also 
explained that he filed his claim because VA personnel 
informed a group he was in to file a claim if one ever served 
anywhere in Southeast Asia - not just Vietnam.

In further support of his claim, the veteran also submitted 
articles from the internet related to how the use of 
herbicides in Vietnam was disclosed after many years 
of silence, and others by veterans seeking information on the 
use of herbicides specifically in Thailand.  Included with 
this material are photographs purportedly of areas of U-Tapao 
and Korat RTAFBs, where the authors speculate that AO was 
in fact used in Thailand by the Army while constructing the 
bases.  Under a photograph purportedly of the Korat flight 
line, the veteran wrote that was where he spent a year 
working.

The Board first notes that the articles related to alleged 
use of Agent Orange in Thailand are speculative on the part 
of the authors.  Treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).  The veteran is 
certainly competent to testify to what he personally observed 
during his tour at Korat RTAFB, Thailand.  But he claims no 
direct knowledge that barrels he may have observed there 
actually contained the herbicide Agent Orange.  Rather, 
this purported "link" derives from his personal deduction 
or speculation in light of the information he has read.

But, in any event, in a January 2003 letter to the Chief 
Officer for Public Health and Environmental Hazards, the 
Assistant Secretary of Defense advised that a search of 
herbicide Agent Orange records conducted by the U. S. Army 
and Joint Services Records Research Center (JSRRC) (then 
named the Center for Unit Records Research (CURR)) revealed 
70 to 85 percent of the locations where Agent Orange was used 
outside Vietnam.  Air Force records searched disclosed no 
information related to the use of the herbicide at any 
locations in Thailand.  Thus, the Board finds that the 
veteran has not met his burden of establishing his 
entitlement to service connection for disability due to Agent 
Orange exposure with proof of direct causation.  There simply 
is insufficient evidence to show he was exposed to Agent 
Orange in the manner alleged, or for that matter in any other 
capacity either.  So quite logically, there can be no way of 
linking his diabetes to an event (exposure to Agent Orange) 
that, for all intents and purposes, did not occur.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
on all potential bases of entitlement, direct and 
presumptive, in turn meaning there is no reasonable doubt to 
resolve in his favor and his claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), and 
(e).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

The claim for service connection for diabetes mellitus due to 
exposure to Agent Orange is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


